123 So. 2d 191 (1960)
Luther LACKEY
v.
STATE.
8 Div. 56.
Supreme Court of Alabama.
September 15, 1960.
H. G. Bailey and John W. Brown, Boaz, and Pilcher & Floyd, Gadsden, for petitioner.
MacDonald Gallion, Atty. Gen., and David W. Clark, Asst. Atty. Gen., opposed.
LAWSON, Justice.
Petition of Luther Lackey for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in Lackey v. State, 123 So. 2d 186.
Writ denied.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.